This case may be illustrated in a few words: A is the true and legal owner of a piece of land by virtue of a tax title. B is in the open, notorious, adverse possession of the land claiming paper title thereto, as well as title by adverse possession. A files his bill to confirm his tax title, and, in addition, to cancel as clouds upon his title B's claim, as well as that of all others. In his bill he neither alleged right of possession in himself, nor prayed for possession. B, in his answer, denied A's title and asserted both his claim of paper title and title by adverse possession for more than ten years, under Section 2287, Code of 1930. The trial resulted in a decree confirming A's tax title and cancelling B's claim of title, as well as that of the other defendants, leaving B's possession undisturbed. At the time the decree was rendered B's adverse possession had been going on for about seven years from the date of the maturity of A's tax title, and continued for more than ten years from such maturity before A filed his bill in the present case. A thereupon filed this bill to cancel B's claim as a cloud upon his title and for possession. B answered setting up that he had title by adverse possession; that he had been in the open, notorious, adverse possession claiming title from the maturity of A's tax title until the filing *Page 187 
of the bill, which had been more than ten years. The chancellor found, and was justified in so finding, that B's answer as to adverse possession was sustained by the evidence. The controlling opinion does not hold to the contrary. The question is whether the running of the ten-year Statute of Limitations was stopped by the decree in the first case. It is true that under Section 406, Code of 1930, possession could have been claimed and awarded in that case, but, as stated, no such claim or award was made. The cancellation of B's claim of title could have had no reference to his adverse possession; his adverse possession amounted to nothing. Its cancellation, therefore, would have been a vain thing. It was not involved. In its last analysis the question is whether the decree in the first case, was res judicata of B's claim of title by adverse possession up to that time. The estoppel of a judgment extends only to the questions directly involved, not to any incidental or collateral matter, although such might have arisen and been passed on. Land v. Keirn,52 Miss. 341; Thompson v. Hill, 152 Miss. 390, 119 So. 320; True-Hixon Lumber Co. v. Thorne, 171 Miss. 783, 158 So. 909.
A in the first suit could have stopped B's adverse possession, but chose not to do it. Bell v. Coats, 56 Miss. 776, is directly in point on principle. The only difference in that case and this is that under the law, as it existed then, the complainant could not have asked for and had possession awarded him. The Court held in that case that the running of the statute of limitations in favor of one in adverse possession of the land claiming title thereto was not stopped by the filing of a bill by the true owner to confirm his tax title, to which proceeding the person in adverse possession was made a party. In that case as in this the Court cancelled the defendant's claim of title.
The only way the Court could have stopped the adverse possession in the first case would have been to take it away from B and award it to A. This was neither done nor asked to be done. It is conceviable that when the first bill was filed, notwithstanding A was the true *Page 188 
owner, he was not entitled to the possession; that the right of possession might have been temporarily in someone else.